DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on November 15th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 4, 11, and 12 were amended, claims 2, 3, and 10 were cancelled, and claims 21-22 were added. Claims 1, 4-9, and 11-22 are currently pending. 
Claim 2 was objected to because of informalities. Claim 2 has been rewritten in independent form, and the objected features has been amended as suggested. The objection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on November 15th, 2022, with respect to claim 1 and claim 13 have been fully considered but they are not persuasive.  
Regarding to rejection of claim 1 over Karee, the Applicant has argued “Karee teaches away from the limitation "not more than 25%" because the plug 24 of Karee only extends through epitaxial layer 14 having a thickness of 1.5 to 3 μm while the substrate 12 having a thickness of less than or equal to about 3 mils (76.2 μm). Thereby the space of Karee is at least 96% (76.2 μm divided by 79.2 μm)” (page 8, lines 6-9). The arguments are not persuasive because Karee does not teach away from the limitation "not more than 25%". As stated by the Applicant, the substrate 12 having a thickness of less than or equal to about 3 mils (76.2 μm). A thickness of 1.5 to 3 μm is within the range of ≤ 76.2 μm. The Applicant’s statement of “the space of Karee is at least 96%” is not correct. It should be “the space of Karee is at most 96%”.
Regarding to claim 1 over Sander (section (5)), the Applicant has argued “… The drain conductive material 115 of Sander is shorter than the drain contact groove 117 so that the maximum length of the drain conductive material 115 of Sander is 20 μm. If the space is not more than 25% (not more than 6.67 μm) of a thickness of the thinned wafer, the maximum thickness of the thinned wafer is 26.67 μm. Because a top portion of the drain contact groove 117 of FIG. 4 of Sander extends away from the substrate 100, to have a space not more than 25%, the maximum thickness of the thinned wafer is less than 26.67 μm. The Examiner contended that substrate 100 of Sander is a wafer. US Patent No. 10,991,660 to Wang et al. recites that "a semiconductor power package usually have a semiconductor substrate thickness of one hundred microns or more". It is not feasible for Sander having a thickness of the substrate being less than 26.67 μm” (page 8, last 9 lines to page 9, first 2 line). The arguments are not persuasive because: firstly, US Patent No. 10,991,660 to Wang et al. was not cited and is unrelated to the rejection; secondly, US Patent No. 10,991,660 to Wang et al. does not state that a semiconductor power package always or must have a semiconductor substrate thickness of one hundred microns or more. The argument based on Wang is not convincible. It is known in the art that semiconductor substrate can be any thickness, depend on applications. Grinding semiconductor substrate to a desired thickness is a routine practice in the art.
Regarding to claim 13 over Sander, the Applicant has argued “… the situation here is different from Aller case. It is structurally infeasible for Sander in view of Karee to teach the limitation "not more than 25%" [see section (5) above]. For claim 13, the Examiner relied on Sander only. It is structurally infeasible for Sander to teach the limitation "not more than 25%" [see section (5) above]”. The argument is not persuasive, please see the response to section 5 above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which is dependent from claim 1, recites “… after the step of depositing the metal layer, further comprising forming a second molding encapsulation…”.  The is no “molding encapsulation” or “first molding encapsulation” in claim 1 or claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Korec et al. (U.S. Patent No. 8,692,324).
Regarding to claim 1, Korec teaches a method for fabricating a plurality of semiconductor packages, the method comprising the steps of (the method steps are not claimed to impart in specific order):
providing a wafer comprising a front side and a back side opposite the front side (Figs. 1-4, element 12; column 4, lines 5-6), the wafer including a plurality of metal-oxide-semiconductor field-effect transistors (MOSFETs) (column 8, lines 30-33), each MOSFET of the plurality of MOSFETs comprising a source electrode (Figs. 1-4, element 29; column 6, line 10), a gate electrode (Figs. 1-4, element 31; column 4, line 32), and a drain electrode positioned at the front side of the wafer (Figs. 1-4, upper portion of metal 24); and
a plurality of partial drain plugs extending a first depth from the front side into the wafer, the plurality of partial drain plugs connected to the drain electrode (Figs. 1-4, element 24; column 6, line 8);
forming a redistribution layer on the front side of the wafer (column 13, lines 20-22, wirings connect to the electrodes);
grinding the back side of the wafer forming a thinned wafer (column 4, lines 9-10);
depositing a metal layer on a back side of the thinned wafer (Figs. 1-4, element 11; column 7, line 7); and
applying a singulation process so as forming the plurality of semiconductor packages (column 8, lines 42-44).
Korec does not explicitly disclose the step of grinding the back side of the wafer forming the thinned wafer further grinds the back side of the wafer to maintain a space between a bottom of the plurality of partial drain plugs to the back side of the thinned wafer not more than 25% of a thickness of the thinned wafer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to grind the back side of the wafer to maintain a space between a bottom of the plurality of partial drain plugs to the back side of the thinned wafer not more than 25% of a thickness of the thinned wafer in order to maintain low resistivity to the backside metallization layer, thus to enhance performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sander et al. (U.S. Patent No. 10,468,405) in view of Korec et al. (U.S. Patent No. 8,692,324).
Regarding to claim 1, Sander teaches a method for fabricating a plurality of semiconductor packages, the method comprising the steps of (the method steps are no claimed to impart in specific order):
providing a wafer comprising a front side and a back side opposite the front side (Fig. 4, element 100; column 8, lines 5-7), the wafer including a plurality of metal-oxide-semiconductor field-effect transistors (MOSFETs), each MOSFET of the plurality of MOSFETs comprising a source electrode (Fig. 4, element 202; column 8, lines 23-25), a gate electrode (Figs. 4, element 210; column 8, line 51), and a drain electrode positioned at the front side of the wafer (Fig. 4, element 117; column 8, lines 49-50); and
a plurality of partial drain plugs extending a first depth from the front side into the wafer, the plurality of partial drain plugs connected to the drain electrode (Fig. 4, element 115; column 7, lines 31-32);
forming a redistribution layer on the front side of the wafer (Fig. 4, element 135/140/205; column 8, lines 25-30);
depositing a metal layer on a back side of the wafer (Fig. 4, element 130; column 8, lines 9-10).
In is known in semiconductor process, dies are fabricated in a wafer and then singulated into single dies for forming package, the wafer is thinned down before backside metallization.
However, Sander does not explicitly disclose grinding the back side of the wafer forming a thinned wafer and applying a singulation process so as forming the plurality of semiconductor packages.
Korec discloses grinding the back side of the wafer forming a thinned wafer (column 4, lines 9-10) and applying a singulation process so as forming the plurality of semiconductor packages (column 8, lines 42-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sander in view of Korec to grind the back side of the wafer forming a thinned wafer in order to reduce resistance between back and front side contacts, and applying a singulation process so as forming the plurality of semiconductor packages in order to make the device useful for applications.
Sander as modified does not explicitly disclose the step of grinding the back side of the wafer forming the thinned wafer further grinds the back side of the wafer to maintain a space between a bottom of the plurality of partial drain plugs to the back side of the thinned wafer not more than 25% of a thickness of the thinned wafer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to grind the back side of the wafer to maintain a space between a bottom of the plurality of partial drain plugs to the back side of the thinned wafer not more than 25% of a thickness of the thinned wafer in order to maintain low resistivity to the backside metallization layer, thus to enhance performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sander et al. (U.S. Patent No. 10,468,405).
Regarding to claim 13, Sander teaches a semiconductor package comprising:
a metal-oxide-semiconductor field-effect transistor (MOSFET) (column 3, lines 20-23) comprising
a source electrode (Fig. 4, element 202; column 8, lines 23-25), a gate electrode (Figs. 4, element 210; column 8, line 51), and a drain electrode positioned at a front side of the MOSFET (element 117; column 8, lines 49-50); and
a plurality of partial drain plugs extending a first depth from the front side into the MOSFET, the plurality of partial drain plugs connected to the drain electrode (Fig. 4, element 115; column 7, lines 31-32);
a redistribution layer attached to the front side of the MOSFET (Fig. 4, element 135/140/205; column 8, lines 25-30); and
a metal layer attached to a back side of the MOSFET (Fig. 4, element 130; column 8, lines 9-10).
Sander does not explicitly disclose a space between a bottom of the plurality of partial drain plugs to the metal layer is not more than 25% of a thickness of the MOSFET. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a space between a bottom of the plurality of partial drain plugs to the metal layer to be not more than 25% of a thickness of the MOSFET in order to maintain low resistivity to the backside metallization layer, thus to enhance performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Reasons for Allowance
Claims 21-22 are allowed. 
Claims 5-9, 11-12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The statement of reasons for the indication of allowable subject matter were indicated in the previous Office Action.
Claim 21 is former claim 2 rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 2 were indicated in the previous Office Action.
Claim 22 is former claim 3 rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 3 were indicated in the previous Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828